Filed 4/23/21 P. v. Quezada CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Modoc)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C091082

         v.                                                                        (Super. Ct. No. F19329)

RICARDO QUEZADA,

                   Defendant and Appellant.




         Appointed counsel for defendant Ricardo Quezada asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.




                                                             1
                                              I
       During the execution of two separate search warrants at defendant’s residence,
officers found methamphetamine, hypodermic syringes, pills, scales, and over a thousand
rounds of ammunition. In addition, after a pat down following a vehicle stop for driving
without a license, two syringes and a bag of suspected methamphetamine were found on
defendant’s person.
       Pursuant to a plea agreement, defendant pleaded no contest to possession of
ammunition (Pen. Code, § 30305, subd. (a)(1)1 -- count two), misdemeanor possession
of a controlled substance (Health & Saf. Code, § 11377, subd. (a) -- count three), and
a misdemeanor count of resisting, obstructing, or delaying a peace officer (§ 148,
subd. (a) -- count five). In exchange for defendant’s plea, the remaining counts and
allegations were dismissed, and it was stipulated that defendant would receive a sentence
of 16 months in state prison.
       The trial court sentenced defendant to the lower term of 16 months in state prison
on count two, awarded 180 days of presentence credit (90 actual and 90 conduct), and
ordered defendant to pay various fines and fees.
       Defendant obtained a certificate of probable cause.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.


1 Undesignated statutory references are to the Penal Code.


                                              2
                                  DISPOSITION
      The judgment is affirmed.



                                              /S/
                                           MAURO, J.



We concur:



    /S/
HULL, Acting P. J.



    /S/
HOCH, J.




                                       3